Citation Nr: 0304695	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  01-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of recovery of overpayment of death 
pension benefits in the calculated amount of $460.00


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1945 to 
January 1947.  The veteran died on March [redacted] 1998.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2001 rating decision of the Committee 
on Waivers and Compromises (Committee) of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a partial waiver of recovery of a 
debt stemming from the overpayment of pension benefits, but 
denied waiver of $460.00.


FINDINGS OF FACT

1	The appellant's action in failing to timely inform VA of 
the proper date of payment of final expenses, which created 
the overpayment in question, does not rise to the level of 
fraud, misrepresentation, bad faith, or a lack of good faith 
in her dealings with the government.

2	The actions of the appellant solely contributed to the 
creation of the overpayment indebtedness.

3	The collection of any portion of the debt would not 
deprive the appellant of basic necessities.

4	Recovery of the debt would not nullify the objective for 
which the benefits were intended, as the benefits were 
intended to provide supplemental income should a widow's 
income fall below a set level, and the widow's income was in 
excess of that level.

5	Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

6	The evidence of record does not show that the debtor has 
changed position to her detriment due to her reliance upon 
the receipt of VA benefits.


CONCLUSION OF LAW

Recovery of the overpayment of VA death pension benefits in 
the calculated amount of $460.00 would not be contrary to the 
standard of equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 1.962, 1.965 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the appellant and her representative 
were provided with a copy of the appealed January 2001 
action, and were provided a Statement of the Case dated June 
2001, and a Supplemental Statement of the Case dated 
September 2002, as well as a Board Remand dated October 2001.  
These documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the appellant a letter in June 2002, explaining her 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the 
appellant, and adjudication of this appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appellant has been notified 
of the evidence that must be submitted to assist her claim, 
and has not responded to requests.  Thus, as all the evidence 
which can be gathered without the further assistance of the 
appellant has been obtained, the Board can proceed.  See 
Quartucccio v. Principi, 16 Vet.App. 183 (2002).


Facts, Analysis, and Conclusion

The appellant contends that her conduct did not constitute 
fraud, misrepresentation, bad faith, or lack of good faith.  
She further contends that waiver of recovery of the debt 
stemming from the overpayment of death pension benefits 
should be granted in equity and good conscience.  After a 
review of the record, the Board finds that the appellant's 
indebtedness is not the result of fraud, misrepresentation, 
bad faith, or lack of good faith in her dealings with the 
government.  However, the Board finds that it would not be 
contrary to equity and good conscience to recover the 
appellant's debt in the amount of $460.00 stemming from the 
overpayment of death pension benefits.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
2002), prohibit the waiver of a debt where there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver.  
Similarly, 38 C.F.R. § 1.965(b) (2002), precludes waiver upon 
a finding of (1) fraud or misrepresentation of a material 
fact, (2) bad faith, or (3) lack of good faith.  A debtor's 
conduct is deemed to constitute bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  A debtor exhibits lack of good faith 
where the debtor's conduct shows an absence of an honest 
intention to abstain from taking unfair advantage of the 
Government.  Any misrepresentation of material fact must be 
more than non-willful or mere inadvertence.  38 C.F.R. § 
1.962(b) (2002).

If the debtor's conduct is deemed not to have constituted 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith, the request for waiver will be evaluated 
pursuant to the principles of equity and good conscience 
found in 38 C.F.R. § 1.965(a) (2002).  In applying the equity 
and good conscience standard to a case, the factors to be 
considered by the adjudicator are: (1) whether actions of the 
debtor contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the adjudicator must 
conduct a balancing of the faults, weighing the fault of the 
debtor against any fault attributable to VA.  38 C.F.R. § 
1.965(a) (2002).

The appellant's debt resulted from her failure to properly 
inform the VA of the date payment was made for the veteran's 
final expenses.

The appellant originally filed a claim for death pension 
benefits in August 1999.  A notice dated September 1999 
denied Dependency and Indemnity Compensation (DIC), on the 
basis that no service connected disability caused the 
veteran's death.  Further, that notice indicated that a 
nonservice-connected death pension was not payable because 
the appellant's income for VA purposes exceeded the maximum 
annual pension rate for a surviving spouse with no 
dependents.

Subsequent to that time, in November 1999, the appellant sent 
in a copy of the funeral expenses for the veteran, indicating 
a total of $4,484.50 in expenses, which was marked as paid in 
full, with a date stamp of October 29, 1999.  The appellant, 
at that time, requested that her pension be adjusted 
accordingly, to reflect that funeral expenses were paid in 
October 1999.  In November 1999, the appellant was awarded 
nonservice-connected death pension benefits, with final 
funeral expenses pertaining to the veteran, less $630 dollars 
which the VA had awarded for burial benefits, being used to 
reduce her countable income from November 1, 1999, to 
November 1, 2000.  (It is noted that the file contained an 
earlier copy of the same document showing that the funeral 
expenses had been paid in full in May 1998.)

Subsequent copies of receipts submitted by the appellant, and 
confirmed by a call to the funeral home, indicated that the 
veteran's last expenses had been completely paid by the end 
of May 1998, over a year before her initial application for 
death pension benefits in August 1999.  As such, these 
expenses could not be used to reduce her countable income for 
pension purposes.

The appellant was notified in June 2000 that her benefits 
were proposed to be terminated due to her failure to properly 
inform the VA of the correct payment date of the veteran's 
final expenses.  She was further told that she had 60 days to 
respond to this notice, but that payment would continue 
through that time.  This notice specifically stated that, if 
she continued to accept payments at that rate, and the 
proposed adjustment was adopted, she would have to repay all 
benefits.  She continued to accept payments dated August and 
September 2000.  In September 2000, her death pension 
benefits were adjusted, based on the correct date of payment 
of the veteran's final expenses, resulting in an overpayment 
of $1,702.  The appellant requested a waiver of this 
overpayment, indicating that to pay it would cause her a 
severe financial hardship.

The Committee on Waivers and Compromises, in a January 2001 
decision, waived a large portion of the original debt of 
$1,702, in part due to the financial situation of the 
appellant, but it found that the checks that the appellant 
accepted in August 2000 and September 2000 were accepted with 
the full knowledge that an overpayment would result.  The 
Committee therefore waived all of the debt except the amount 
of $460, the amount the appellant received in August and 
September 2000.  The Committee indicated that the appellant's 
degree of fault in accepting those checks failed to support 
the granting of a full waiver.  The appellant continues to 
request a waiver of the remaining portion.

Resolving all doubt in the appellant's favor, the Board finds 
that the appellant's conduct, which led to the creation of 
the overpayment, did not constitute fraud, misrepresentation, 
bad faith, or lack of good faith.  Although the appellant 
originally submitted a receipt indicating that final expenses 
for the veteran had been paid in 1999, she did submit, of her 
own accord, further receipts indicating the proper dates of 
payments of the veteran's final expenses.  Therefore, the 
Board will evaluate the appellant's request for waiver of 
recovery of the overpayment debt pursuant to the principles 
of equity and good conscience.

The Board finds that the appellant is solely at fault in the 
creation of this debt.  She failed to inform VA of the 
correct date on which payment was made for the veteran's 
final expenses.  She knew or should have known that failing 
to report that date properly would result in her receiving 
benefits to which she was not entitled.  She was explicitly 
told in a June 2000 letter that her benefits were proposed to 
be reduced, and that if she continued to accept payments 
during the 60-day period subsequent to the proposal, she 
would be liable for any overpayment.  Therefore, the Board 
finds that the appellant's actions are the sole factor in the 
creation of this debt and that VA bears no fault.

The Board finds that collection of this debt would not 
deprive the appellant of basic necessities.  The appellant's 
most current financial status report, dated April 2001, shows 
that  the appellant has a monthly income of $615, and monthly 
expenses of 637.71.  However, the appellant shows a monthly 
payment of $115.21 on installment contacts and other debts, 
without listing the specific debts involved.  The Board does 
not find that total payment, therefore, to be a necessary 
expense, which reduces her monthly some.  The appellant must 
accord her debt to the government the same consideration 
given to her other debts.  The appellant also lists real 
estate owned with a resale value of $17,000.  Therefore, the 
Board finds that to recover the appellant's debt of $460.00 
would not deprive her of any basic necessities.

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended, as death 
pension benefits are intended to provide supplemental income 
should a widow's income fall below a set level and the 
widow's income was in excess of the set level.  The Board 
finds that failure to make restitution to the government 
would result in an unfair gain to the debtor of $460.00.

The evidence does not show that the debtor has changed 
position to her detriment due to her reliance upon the 
receipt of VA benefits.  The Board has balanced these factors 
and has specifically considered the appellant's fault in the 
creation of the overpayment, that she was specifically told 
that she would have to repay any payments accepted after her 
benefits were proposed to be reduced, the large amount of the 
overpayment already waived, the relatively small portion 
remaining, and the appellant's financial situation, in 
finding that recovery would not be contrary to equity and 
good conscience.

The Board recognizes that the appellant reported in April 
2001 that she had a stroke in December 1999, and that the 
appellant's representative in July 2001 reported that the 
appellant had suffered a stroke and was unable to understand 
and handle her VA affairs during August and September 2000, 
the time period in which this overpayment was created.  
However, the Board notes that a Board Remand dated October 
2001, as well as a letter to the veteran from the RO dated 
June 2002, specifically requested that the veteran submit the 
name and address of the hospital, clinic, or doctor that she 
was treated by for her stroke, so that those records could be 
obtained.  The appellant did not respond to these requests.  
While VA does have a duty to assist in the development of the 
claim, this duty is not limitless.  Her cooperation in 
responding to requests for information is required.  As the 
United States Court of Appeals for Veterans Claims has noted, 
the duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a claimant wishes help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see also Olson v. Principi, 3 Vet. App. 480 (1992).  
As the appellant has not offered any information in support 
of the assertion that she was unable to understand and handle 
her VA affairs at the time this overpayment was created, the 
Board does not find that her argument, in the absence of 
supporting data which were requested, provides a basis for 
waiving this remaining debt.  If she documents the medical 
expenses claimed, she likely will be eligible for some VA 
pension, from which the recovery can gradually be made 
without hardship.

Accordingly, the Board finds that the appellant's 
indebtedness is not the result of fraud, misrepresentation, 
bad faith, or lack of good faith in her dealings with the 
government, but that it would not be contrary to equity and 
good conscience to recover the overpayment of VA pension 
benefits in the calculated amount of $460.00.  Therefore, the 
claim for waiver of recovery of the overpayment is denied. 38 
U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
1.962, 1.965 (2002).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $460.00 is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

